Exhibit 10.3




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 31st day
of December, 2016 (the “Effective Date”), by and between Henry R. Slack (the
“Executive”), and Alico, Inc., a Florida corporation (the “Company”).
WHEREAS, the Company desires to employ the Executive to serve as the executive
Chairman of the Board of Directors of the Company (the “Board”), effective as of
the Effective Date, and the Executive desires to accept such position with the
Company.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:
1.Employment. The Company hereby employs the Executive as its executive Chairman
of the Board, and the Executive hereby accepts such employment, effective as of
the Effective Date, upon the terms and conditions set forth herein. Except as
otherwise expressly provided herein and in the Indemnification Agreement to be
executed by the Company and the Executive, this Agreement (including the
exhibits, which are an integral part of it) sets forth the terms and conditions
of the Executive’s employment by the Company, represents the entire agreement of
the parties with respect to that subject, and supersedes all prior
understandings and agreements with respect to that subject.
2.    Position and Duties.
(a)    Duties. The Executive shall be employed by the Company as executive
Chairman of the Board. The Executive shall have the normal duties,
responsibilities, and authority of an executive chairman, and shall perform all
duties incidental to such position that may be required by law and are
consistent with the duties normally associated with a chairman of a public
corporation. In particular, the Executive shall:
(i)    be responsible for (A) strategic leadership of the Company,
(B) leadership of the Board, and (C) endeavoring to establish conditions
necessary for board effectiveness, including setting an agenda for the Board,
managing Board meetings and chairing, serving on, or attending committees of the
Board;
(ii)    provide advice and counsel to the Chief Executive Officer of the
Company; and
(iii)    facilitate and support the formation and management of a holding
company for the Company.
(b)    Reporting. The Executive shall report to the Board.
(c)    Loyal and Conscientious Performance. The Executive shall act at all times
in compliance with the lawful and reasonable written policies, rules, and
decisions adopted from time to time by the Company and the Board and perform all
of the duties and obligations


    



--------------------------------------------------------------------------------




required of him by this Agreement in a loyal and conscientious manner and in
accordance with his fiduciary duties under applicable law (including with
respect to the receipt and consideration of corporate opportunities).
(d)    Location. The Executive’s principal place of business shall be at an
office of the Company located in New York, New York, or, at the Executive’s
election, at a location selected by the Executive in the State of Florida, it
being understood that the Executive will be expected to engage in reasonable
travel on behalf of the Company.
3.    Term of Employment. The term of the Executive’s employment pursuant to
this Agreement shall commence on the Effective Date and end on the third
anniversary of the Effective Date, subject to extension and termination pursuant
to the provisions of this Agreement (the “Term”). The Term will be automatically
extended for a one-year period on the second and each ensuing anniversary of the
Effective Date unless either the Company or the Executive provides written
notice to the other party no later than 60 days in advance of the applicable
extension date that the period of the Executive’s employment pursuant to this
Agreement shall not be extended. As used in this Agreement, the word “Term”
means the initial three-year period of employment specified in this Agreement
and includes any and every one-year extension of the period of employment under
this Agreement. Notwithstanding the foregoing, the Term shall automatically
terminate on the date of the Executive’s termination of employment pursuant to
Section 11(a) (the “Date of Termination”).
4.    Annual Base Salary. During the Term, the Company shall pay to the
Executive in installments an annual base salary, not less often than monthly, at
an annual rate of not less than $250,000 (“Annual Base Salary”). The Annual Base
Salary shall be reviewed by the Board or the Compensation Committee of the Board
(the “Committee”) at least annually for increase, and the Annual Base Salary as
so adjusted shall be the “Annual Base Salary” for all purposes of this
Agreement. The Company shall not reduce the Annual Base Salary during the Term
of this Agreement without the advance written approval of the Executive. In
addition, within five business days following the Effective Date, the Company
shall pay to the Executive an amount in cash equal to $250,000. The Executive
and the Company acknowledge that, during the Term, he shall continue to receive
compensation in his capacity as a member of the Board in amounts and on terms
provided to members of the Board generally.
5.    Equity Award. On the Effective Date, the Company shall award the Executive
an initial equity grant of 225,000 options to purchase shares of the Company’s
common stock (the “Stock Options”). The Stock Options shall be subject to the
terms and conditions of the award agreement in the form attached hereto as
Exhibit A.
6.    Employee Benefits. During the Term, the Executive shall be eligible to
participate in the health, welfare, vacation, and retirement benefit plans,
policies, programs, practices, and arrangements that the Company and its
affiliates provide to its executives generally from time to time (each, an
“Employee Benefit Plan” and, collectively, the “Employee Benefit Plans”) on
terms that are no less favorable to the Executive than those provided by the
Company and its affiliates to senior executives of the Company and its
affiliates generally. Notwithstanding the immediately preceding sentence, the
Executive may instead elect to be


-2-

--------------------------------------------------------------------------------




reimbursed by the Company for the total premiums paid to a third party for
health insurance provided by a third party for the Executive and his family, so
long as the amount of such premiums to be reimbursed is generally consistent
with the amount of premiums in effect for the third-party insurance provided to
the Executive and his family as of the date hereof, which amount has been
disclosed to the Company; provided that any increase in the amount of premiums
to be reimbursed that is consistent with healthcare cost inflation shall be
deemed to satisfy the requirement set forth in this sentence.
7.    Perquisites. During the Term, the Executive shall be eligible to receive
perquisites on a basis no less favorable than those that the Executive receives
as of the date immediately prior to the Effective Date and no less favorable
than those that are provided by the Company and its affiliates from time to time
to other senior executives of the Company and its affiliates generally.
8.    Expense Reimbursement. The Executive shall be reimbursed for ordinary and
reasonable travel, business, promotional, entertainment, and other expenses that
are paid or incurred by him during the Term in connection with the performance
of his services for and on behalf of the Company under this Agreement, subject
to the Company’s expense reimbursement policies and procedures. Following the
Effective Date, the Executive shall be reimbursed for reasonable attorneys’ fees
incurred in connection with this Agreement and the compensation hereunder and
related matters, in an amount to be reasonably agreed between the Company and
the Executive.
9.    Withholding. The Company may withhold from the payments due to the
Executive for the payment of taxes and other lawful withholdings or required
Executive contributions, in accordance with applicable law. If circumstances
arise in which such withholding or contributions are required on account of any
compensation or benefits (including, without limitation, upon the payment or
provision of any compensation or benefits pursuant to Sections 6 or 7), at a
time when there are not cash payments being made to the Executive from which
such withholding obligations can be satisfied, the Executive will deliver to the
Company amounts sufficient to fund such withholding or contribution obligations.
10.    Executive’s Covenants.
(a)    Confidentiality.
(i)    The Executive shall not, at any time, use, divulge, or otherwise
disclose, directly or indirectly, any confidential and proprietary information
(including, without limitation, any customer or prospect list, supplier list,
acquisition or merger target, business plan or strategy, data, records,
financial information, or other trade secrets) concerning the business,
policies, or operations of the Company or its affiliates (or any predecessors
thereof) that the Executive may have learned or become aware of at any time on
or prior to the date hereof or during the Term of the Executive’s employment by
the Company. The confidential and proprietary information shall not include any
information that: (A) was independently developed by the Executive before the
commencement of his employment with the Company; (B) is or has been publicly


-3-

--------------------------------------------------------------------------------




disclosed by the Company or any subsidiary of the Company; and (C) is or becomes
publicly available, other than as a result of a disclosure in contravention of
this confidentiality restriction by the Executive or any person to whom the
Executive disclosed the information. Notwithstanding the foregoing, the
Executive is permitted to disclose confidential and proprietary information of
the Company and/or its affiliates (1) to third parties and other officers,
directors, and employees of the Company or its affiliates in the performance of
his duties on behalf of the Company, (2) to legal counsel for the Executive, the
Company, or an affiliate of the Company to the extent necessary to obtain legal
advice, so long as the Executive advises such legal counsel of the confidential
and/or proprietary nature of such information, (3) to the extent required by law
or a request by a court or governmental authority (pursuant to a subpoena,
settlement discussions, or otherwise) or as required to respond to a lawsuit
against the Executive, and (4) to immediate family members so long as the
Executive advises such family members of the confidential and/or proprietary
nature of such information.
(ii)    The Executive further acknowledges and agrees that all Company Materials
(as defined below) are the exclusive property of the Company and that, at the
request of the Company upon the termination of his employment with the Company
pursuant to this Agreement (or, in the event that he continues as a director of
the Company, upon his ceasing to be a director of the Company), he shall return
to the Company all Company Materials (including all copies thereof) that are in
printed form and then in his control or possession and permanently delete from
all accessible files, folders, and document libraries all Company Materials in
digital form that are then stored on computers or other electronic devices in
his control or possession. For purposes of this Agreement, “Company Materials”
means all models, samples, products, prototypes, computers, computer software,
computer disks, tapes, printouts, source, HTML and other code, flowcharts,
schematics, designs, graphics, drawings, photographs, charts, graphs, notebooks,
customer lists, sound recordings, other tangible or intangible manifestation of
content, and all other documents concerning the Company, any affiliate of the
Company, or any predecessor of the Company or any affiliate of the Company,
whether printed, typewritten, handwritten, electronic, or stored on computer
disks, tapes, hard drives, or any other tangible medium.
(iii)    The Executive acknowledges that Company Materials may contain
information that is confidential and subject to the attorney-client privilege of
the Company or its affiliates or otherwise protected by attorney work product
immunity. Except as required by law, the Executive agrees not to disclose to any
person (other than in-house or outside counsel for the Company and its
affiliates) the content or substance of (A) any such Company Materials that the
Executive knows or has notice is protected by an attorney-client privilege or
attorney work product immunity of the Company or any affiliate of the Company or
(B) any communication that the Executive may have or may have had at any time
with in-house or outside counsel for the Company and its affiliates, whether
during his employment hereunder or otherwise, regarding such Company Materials.
Notwithstanding the foregoing, the Executive is permitted to waive any
attorney-client privilege or attorney work product privilege of the Company or
any


-4-

--------------------------------------------------------------------------------




affiliate of the Company with respect to any particular information or
communication, whether affirmatively or through the disclosure of information or
communication to a person that results in waiver of the privilege, if the waiver
or disclosure is (1) necessary to establish a legal defense for the Executive,
(2) made in reliance on, and consistent with, the advice of legal counsel,
(3) directed or authorized by the Board or legal counsel for the Company in
connection with a governmental investigation or otherwise, or (4) required by
law or to comply in good faith with an order of a court or governmental
authority, after providing the Company or its subsidiary a reasonable
opportunity to obtain a protective order to prevent or protect the disclosure of
the applicable information or communication.
(b)    Noncompetition and Nonsolicitation.
(i)    During the Restricted Period (as defined below), the Executive agrees
that he shall not, without the prior authorization by resolution of the Board,
directly or indirectly, either as principal, agent, manager, employee, partner,
shareholder, director, officer, consultant, or otherwise (A) become engaged in,
involved with, or employed in any business (other than as a less-than 1% equity
owner of any corporation traded on any national, international, or regional
stock exchange or in the over-the-counter market) that competes with the Company
or any of its affiliates; or (B) induce or attempt to induce any customer,
client, supplier, employee, agent, or independent contractor of the Company or
any of its affiliates to reduce, terminate, restrict, or otherwise alter its
business relationship with the Company or its affiliates; provided that the
foregoing shall not prohibit the Executive, individually or in association with
others, from (1) engaging in public advertisement and other forms of broad
solicitation not intended to target Company employees to fulfill hiring needs,
(2) hiring any individual who is a former employee of the Company or any
subsidiary of the Company who has been separated from employment with the
Company or the subsidiary of the Company for more than six months, or
(3) soliciting or hiring his personal assistant(s). The provisions of this
Section 10(b)(i) shall be effective only within any state within the United
States or any country outside the United States where the Company or any of its
subsidiaries conducted its business during any part of the Executive’s
employment with the Company. The parties intend the above geographical areas to
be completely severable and independent, and any invalidity or unenforceability
of this Agreement with respect to any one area shall not render this Agreement
unenforceable as applied to any one or more of the other areas.
(ii)    For purposes of this Agreement, “Restricted Period” shall mean the
period of the Executive’s employment by the Company during the Term and the
12-month period following the Date of Termination.
(c)    Nondisparagement. The Executive shall not disparage the Company or any of
its affiliates or their respective directors, officers, employees as a group,
agents, stockholders, successors, and assigns (both individually and in their
official capacities with the Company) (the “Company Parties”) or any of the
Company Parties’ goods, services, employees


-5-

--------------------------------------------------------------------------------




as a group, customers, business relationships, reputation, or financial
condition. The Board shall not make any official statements that, and the
Company shall instruct its directors not to, disparage the Executive or any of
his affiliates or their respective directors, officers, employees as a group,
agents, stockholders, successors, and assigns (both individually and in their
official capacities with the Company) (the “Executive Parties”) or any of the
Executive Parties’ performance, reputation, or financial condition.
(d)    Cooperation. During the Term and thereafter, the Executive shall
cooperate with the Company and its affiliates as reasonably requested by the
Company, without additional consideration, in any internal investigation or
administrative, regulatory, or judicial proceeding involving the Company or any
of its subsidiaries that pertains to any matter that occurred, or with which the
Executive was involved or had knowledge, while he was employed by the Company,
including, without limitation, the Executive’s being available to the Company or
its affiliates upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information, and turning over to the Company all relevant documents that are or
may come into the Executive’s possession, all at times and on schedules that are
reasonably consistent with the Executive’s other permitted activities and
commitments if the Executive is then employed by the Company and otherwise
taking into account the Executive’s business and personal obligations; provided
that, in the event that the Executive is no longer employed by or otherwise
providing services to the Company, the Executive shall not be obligated to
provide services under this Section 10(d) in excess of five hours per week or
ten hours per month. The Company promptly shall reimburse the Executive for all
reasonable out-of-pocket costs and expenses that he incurs in providing any
assistance requested by the Company under this Section 10(d), including the
reasonable fees and expenses of an attorney selected by the Executive and
reasonably acceptable to the Company to represent the Executive’s interests in
connection with any investigation or judicial, regulatory, arbitration, or
administrative proceeding for which he is requested to provide any assistance or
required to testify in a deposition or otherwise.
(e)    Scope of Restrictions. The Executive acknowledges that the restrictions
set forth in this Section 10 are reasonable and necessary to protect the
Company’s business and goodwill, and that the obligations under this Section 10
shall survive any termination of his employment for the periods indicated. The
Executive acknowledges that if any of these restrictions or obligations is found
by a court having jurisdiction to be unreasonable or overly broad or otherwise
unenforceable, he and the Company agree that the restrictions or obligations
shall be modified by the court so as to be reasonable and enforceable and, if so
modified, shall be fully enforced. Notwithstanding any provision of this
Agreement to the contrary, the covenants set forth in this Section 10 are not
intended to, and shall be interpreted in a manner that does not, limit or
restrict the Executive from exercising any legally protected whistleblower
rights (including pursuant to Rule 21F under the Securities Exchange Act of
1934, as amended).
(f)    Consideration; Survival. The Executive acknowledges and agrees that the
compensation and benefits provided in this Agreement constitute adequate and
sufficient consideration for the covenants made by the Executive in this
Section 10. As further


-6-

--------------------------------------------------------------------------------




consideration for the covenants made by the Executive in this Section 10, the
Company has provided and will provide the Executive certain proprietary and
other confidential information about the Company, including, but not limited to,
business plans and strategies, budgets and budgetary projections, income and
earnings projections and statements, cost analyses and assessments, and/or
business assessments of legal and regulatory issues.
11.    Termination of Employment.
(a)    In General. Notwithstanding anything to the contrary contained herein,
the Executive’s employment with the Company pursuant to this Agreement may be
terminated at any time prior to the end of the Term by the Executive or by the
Company, and shall automatically terminate upon the death of the Executive. Upon
any such termination, the Company shall pay to the Executive (or the Executive’s
legal guardian or his estate, as applicable) (i) any accrued base salary, and
(ii) any rights or payments that are vested benefits or that the Executive is
otherwise entitled to receive at or subsequent to the Date of Termination under
any Employee Benefit Plan or any other contract or agreement with the Company or
any of its subsidiaries, which shall be payable in accordance with the terms of
such Employee Benefit Plan or contract or agreement, except as explicitly
modified by this Agreement, including, without limitation, any accrued vacation
or any of the Executive’s business expenses that are reimbursable, but have not
been reimbursed as of the Date of Termination. In addition, in the event of a
termination by the Company without Cause or by the Executive for Good Reason (in
each case, as defined on Exhibit A), subject to the Executive’s continued
compliance with the covenants set forth herein and his execution and
non-revocation of a general release of claims in favor of the Company in
substantially the form set forth in Exhibit B hereto (the “Release”) within the
time period set forth therein, the Executive shall be entitled to continuation
of his Annual Base Salary for 18 months following the Date of Termination (the
“Severance Payment”); provided, however, that the first such installment shall
be paid on the 60th day following the Date of Termination and the first payment
shall include any portion of the Severance Payment that would have otherwise
been payable during the period between the Date of Termination and such payment
date. Notwithstanding the foregoing, in the event that the Date of Termination
occurs within two years following a Change in Control (as defined in the Alico,
Inc. Stock Incentive Plan of 2015 (the “Plan”)) that also constitutes a “change
in control event” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Severance Payment shall be paid in a
lump sum within 30 days following the Date of Termination, subject to the
Executive’s execution and non-revocation of the Release within the time period
set forth therein and the six-month delay provisions of Section 20.
(b)    Effect of Termination on Other Positions. If, on the Date of Termination,
the Executive is a member of the Board or the board of directors of any of the
Company’s affiliates, or holds any other position with the Company or its
affiliates, the Executive shall not be deemed to have resigned from any such
positions as of the Date of Termination by virtue of his termination of
employment.
(c)    No Mitigation Duty. The amounts payable to the Executive pursuant to this
Section 11 will not be reduced by the amount of any income that the Executive
earns or


-7-

--------------------------------------------------------------------------------




could earn from alternative employment following the Date of Termination. The
Company waives any duty that the Executive might have under law to mitigate his
damages by seeking alternative employment and the Company shall have no right to
offset any amounts owed to the Company with amounts payable under this
Section 11.
12.    Notice. Any notice to be given hereunder by either party to the other
must be in writing and be effectuated either by personal delivery in writing or
by mail, registered or certified, postage prepaid, with return receipt
requested. Mailed notices shall be addressed to the parties at the following
addresses:
If to the Company:
Chairman, Compensation Committee
c/o Alico, Inc.
10070 Daniels Interstate Court
Suite 100
Fort Myers, Florida 33913
If to the Executive:
At the most recent contact information on file in the payroll records of the
Company.
A validly given notice will be effective on the earlier of its receipt, if it is
personally delivered in writing, or on the fifth day after it is postmarked by
the United States Postal Service, if it is delivered by certified or registered,
postage-prepaid, United States mail.
13.    Waiver of Breach. The waiver by any party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party.
14.    Severability. The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.
15.    Amendment. No modifications or amendments of the terms and conditions
herein shall be effective unless in writing and signed by the parties or their
respective duly authorized agents.
16.    Authorization. The execution, delivery, and performance of this Agreement
by the Company have been duly authorized by all requisite corporate action of
the Company. This Agreement has been properly executed on behalf of the Company
by a duly authorized representative.
17.    Counterparts. The parties may execute this Agreement in counterparts and
by manual or facsimile signature. Each executed counterpart of this Agreement
will constitute an original document, and all executed counterparts, together,
will constitute the same agreement. This Agreement will become effective as of
the Effective Date when it has been signed by both


-8-

--------------------------------------------------------------------------------




the Company and the Executive and will survive the termination of the
Executive’s employment with the Company pursuant to this Agreement.
18.    Governing Law and Forum Selection. This Agreement shall be interpreted,
construed, and governed according to the laws of the State of Florida, without
reference to conflicts of law principles thereof. The parties agree that any
dispute, claim, or controversy based on common law, equity, or any federal,
state, or local statute, ordinance, or regulation (other than workers’
compensation claims) arising out of or relating in any way to the Executive’s
employment, the terms, benefits, and conditions of employment, or concerning
this Agreement or its termination and any resulting termination of employment,
including whether such a dispute is arbitrable, shall be settled by arbitration.
Notwithstanding the foregoing, any party to this Agreement may commence a
proceeding in any court of competent jurisdiction to enter a judgment of any
award rendered in the arbitration or to enforce any arbitration award or a
settlement resulting from mediation or negotiation of the parties. This
agreement to arbitrate includes, but is not limited to, all claims for any form
of illegal discrimination, improper or unfair treatment or dismissal, and all
tort claims. The Executive shall still have a right to file a discrimination
charge with a federal or state agency, but the final resolution of any
discrimination claim will be submitted to arbitration instead of a court or
jury. The arbitration proceeding shall be conducted under the employment dispute
resolution arbitration rules of the American Arbitration Association in effect
at the time that a demand for arbitration under the rules is made, and such
proceeding shall be conducted in the English language by a sole arbitrator in
Polk County, Florida, and governed by the Florida Arbitration Act and the
substantive laws of the State of Florida, without regard to any applicable
state’s choice of law provisions. The decision of the arbitrator(s), including
determination of the amount of any damages suffered, shall be exclusive, final,
and binding on all parties, their heirs, executors, administrators, successors,
and assigns, and shall not be subject to appeal, review, or re-examination by a
court or the arbitrator, except for fraud, perjury, manifest clerical error, or
evident partiality or misconduct by the arbitrator that (in each case)
prejudices the rights of a party to the arbitration. Each party shall bear its
own expenses in the arbitration for arbitrators’ fees and attorneys’ fees, for
its witnesses, and for other expenses of presenting its case. Other arbitration
costs, including administrative fees and fees for records or transcripts, shall
be borne equally by the parties.
19.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their permitted successors, assigns, legal
representatives, and heirs, but neither this Agreement nor any rights hereunder
shall be assignable by the Executive. This Agreement is not assignable by the
Company without the advance written consent of the Executive, which he may
withhold in his sole discretion, except that the Company may assign this
Agreement without the consent of the Executive to any direct or indirect
successor in interest to all or substantially all its assets or business
(whether pursuant to a sale, merger, exchange, consolidation, or reorganization
transaction) that, at the closing of the transaction, expressly assumes in
writing this Agreement and agrees to perform all of the obligations of the
Company under it. The Company will require any successor in interest to all or
substantially all of its assets or business to assume expressly and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no succession had taken place.


-9-

--------------------------------------------------------------------------------




20.    Code Section 409A. It is the intention of the Company and the Executive
that this Agreement will not result in unfavorable tax consequences to the
Executive under Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered and interpreted in a manner
consistent with this intent, and any provision that would cause this Agreement
to fail to satisfy Section 409A of the Code will have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A of the Code). The Company and the Executive agree to
work together in good faith in an effort to comply with Section 409A of the
Code, including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time; provided that the
Company shall not be required to assume any increased economic burden.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement and no
payments shall be due to him under this Agreement that are payable upon his
termination of employment until he would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid in a lump sum on the first day of the seventh
month following his termination of employment (or upon his death, if earlier).
In addition, for purposes of this Agreement, each amount to be paid or benefit
to be provided to the Executive pursuant to this Agreement shall be construed as
a separate identified payment for purposes of Section 409A of the Code. With
respect to expenses eligible for reimbursement or in-kind benefits provided
under the terms of this Agreement, (a) the amount of such expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in another
taxable year, (b) any reimbursements of such expenses and the provision of any
in-kind benefits shall be made no later than the end of the fiscal year
following the fiscal year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Section 409A of the Code;
provided that, with respect to any reimbursements for any taxes to which the
Executive becomes entitled under the terms of this Agreement, the payment of
such reimbursements shall be made by the Company no later than the end of the
fiscal year following the fiscal year in which the Executive remits the related
taxes, and (c) the right to reimbursement or in-kind benefit shall not be
subject to liquidation or exchange for another benefit.
21.    Limitations on Payments under Certain Circumstances.
(a)    Notwithstanding any other provisions of this Agreement, if any payment or
benefit received or to be received by the Executive (including any payment or
benefit received in connection with a change in control or the termination of
the Executive’s employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement) (all such payments and benefits being
hereinafter referred to as the “Total Payments”) would


-10-

--------------------------------------------------------------------------------




constitute an “excess parachute payment” within the meaning of Section 280G of
the Code that would be subject (in whole or part), to any excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement, or agreement, the Total Payments
shall be reduced to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (i) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state, and local income taxes on such reduced Total Payments and after taking
into account the phaseout of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phaseout of itemized deductions and personal exemptions attributable
to such unreduced Total Payments). If a reduction is necessary pursuant to this
Section 21(a), then the reduction shall occur by reducing the Severance Payment,
then the accelerated vesting of performance-based equity awards (based on the
reverse order of the date of grant), and then by reducing the accelerated
vesting of other equity awards (based on the reverse order of the date of
grant).
(b)    For purposes of determining whether and the extent to which the Total
Payments shall be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account that, based on the determination
of a nationally recognized certified public accounting firm that is selected by
the Company before a Change in Control, and reasonably acceptable to the
Executive, for purposes of making the applicable determinations under this
Section 21 (the “Accounting Firm”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account that, based on the
determination of the Accounting Firm, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” within the meaning of Section 280G(b)(3) of
the Code allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. In connection with making
determinations under this Section 21, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
the Executive before or after the Change in Control, including any
noncompetition provisions that may apply to the Executive.
(c)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from the Accounting Firm or other advisors


-11-

--------------------------------------------------------------------------------




or consultants (and any such opinions or advice that are in writing shall be
attached to the statement).






-12-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
ALICO, INC.






By: /s/ R. Gregory Eisner
Name: R. Gregory Eisner
Title: Chairman, Compensation Committee






EXECUTIVE




/s/ Henry R. Slack
Henry R. Slack













--------------------------------------------------------------------------------






EXHIBIT A
FORM OF STOCK OPTION AGREEMENT
STOCK INCENTIVE PLAN OF 2015
NONQUALIFIED OPTION AGREEMENT
THIS NONQUALIFIED OPTION AGREEMENT (this “Agreement”), dated as of December 31,
2016 (the “Grant Date”), is made by and between Alico, Inc., a Florida
corporation (the “Company”), and Henry R. Slack (the “Participant”). Capitalized
terms used herein without definition have the meanings ascribed to such terms in
the Alico, Inc. Stock Incentive Plan of 2015 (the “Plan”).
WHEREAS, the Company has adopted the Plan to give the Company a competitive
advantage in attracting, retaining, and motivating officers, employees,
directors, and/or consultants and to provide the Company and its Subsidiaries
and Affiliates with a long-term incentive plan providing incentives directly
linked to shareholder value; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Participant Nonqualified Options
on the terms and subject to the conditions set forth in this Agreement and the
Plan.
NOW, THEREFORE, in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, for themselves and their successors and assigns, hereby agree as
follows:
1.Grant of Option.
(a)    Grant. The Company hereby grants to the Participant a Nonqualified Option
(the “Option” and any portion thereof, the “Options”) to purchase 300,000 Shares
(such Shares, the “Shares”), on the terms and subject to the conditions set
forth in this Agreement and as otherwise provided in the Plan. The Option is not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan. Notwithstanding the provisions of the Plan or this Agreement to the
contrary (including, without limitation, Section 2(c) of the Plan), all
determinations under this Agreement as to the following shall be subject to de
novo review and shall not be final, binding and conclusive on the Participant or
his beneficiaries or their respective successors or assigns: (i) determinations
as to whether Cause (as defined below) or Good Reason (as defined below) exists
and (ii) determinations made on or following a Change in Control.


    



--------------------------------------------------------------------------------




2.Option; Option Price.
(a)    Option Price. The option price, being the price at which the Participant
shall be entitled to purchase the Shares upon the exercise of all or any of the
Options, shall be $27.15 per Share (the “Option Price”).
(b)    Payment of the Option Price. The Option may be exercised only by written
notice, substantially in the form provided by the Company, delivered in person
or by mail in accordance with Section 12(b) and accompanied by payment of the
Option Price. The aggregate Option Price shall be payable in cash or by any of
the other methods permitted under Section 5(g)(i) through (iii) of the Plan.
3.Vesting. Except as may otherwise be provided herein, the Option shall become
nonforfeitable (any Options that shall have become nonforfeitable pursuant to
this Section 3, “Vested Options”) and shall become exercisable according to the
following provisions:
(a)    General. (i) 25% of the Options shall become Vested Options on the first
date during the Measurement Period (as defined below) that the Trailing Minimum
Stock Price (as defined below) exceeds $60.00; (ii) 25% of the Options shall
become Vested Options on the first date during the Measurement Period that the
Trailing Minimum Stock Price exceeds $75.00; (iii) 25% of the Options shall
become Vested Options on the first date during the Measurement Period that the
Trailing Minimum Stock Price exceeds $90.00; and (iv) 25% of the Options shall
become Vested Options on the first date during the Measurement Period that the
Trailing Minimum Stock Price exceeds $105.00 (each of the stock price hurdles
set forth in clauses (i)–(iv), a “Stock Price Hurdle”). Any Options that have
not become Vested Options as of the conclusion of the applicable Measurement
Period shall be forfeited as of such conclusion for no consideration.
(b)    Certain Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:
“Cause” shall mean (i) a material failure by the Participant to carry out, or
malfeasance or gross insubordination in carrying out, any of his material duties
under the Employment Agreement, (ii) the final conviction of the Participant of,
or a plea by the Participant of guilty or nolo contendere to, a felony or crime
involving moral turpitude, (iii) an egregious act of dishonesty by the
Participant (including, without limitation, theft or embezzlement) in connection
with his employment by the Company, or a malicious action by the Participant
toward the customers or employees of the Company or any Affiliate, (iv) a
material breach by the Participant of the Company’s Code of Business Ethics or
Section 10 of the Employment Agreement, or (v) the failure of the Participant to
cooperate fully with governmental investigations involving the Company or any
Affiliate unless the Participant is a subject of the investigation or is acting
in reliance on the advice of counsel or in accordance with directions from the
Board or legal counsel for the Company; provided, however, that each act or
omission described in the preceding clauses (i), (iii), (iv), and (v) will not
constitute a basis for the Company to terminate the Participant’s employment for
Cause unless the Participant receives written notice from the


3

--------------------------------------------------------------------------------




Company identifying each act or omission that the Board views to constitute
Cause and any identified act or omission recurs or, if curable, the identified
act or omission is not reasonably cured within 30 days after the date that the
Participant received the written notice from the Company. For purposes of this
provision, any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be with Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Participant, and the
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the
Participant is guilty of the conduct that constitutes Cause and specifying the
particulars thereof in detail.
“Employment Agreement” shall mean that certain Employment Agreement, dated as of
December 31, 2016, by and between the Company and the Participant.
“Good Reason” shall mean (i) following a Change in Control, a material adverse
change in the Participant’s authority, powers, functions, titles, reporting
relationship, duties, or responsibilities; (ii) a material reduction in the
Participant’s base salary; (iii) a material breach of any employment agreement
between the Company and the Participant; or (iv) the reassignment of the
Participant’s place of employment to an office location more than 50 miles from
the Participant’s then-current place of employment; provided that (A) the
Participant has provided the Company with written notice of the occurrence of
the event or circumstance believed to constitute Good Reason within 30 days of
the Participant’s knowledge of the occurrence of such event or circumstance, (B)
the Company has failed to cure such event or circumstance, if curable, within
30 days following its receipt of such notice, and (C) the Participant resigns
within 90 days following the occurrence of the event or circumstance that
constitutes Good Reason.
“Measurement Period” shall mean the period commencing on the Grant Date and
concluding on (i) if the Participant’s Termination of Employment is due to the
Participant’s death, Disability, the second anniversary of the date of such
Termination of Employment, (ii) if the Participant’s Termination of Employment
is by the Company without Cause, by the Participant with Good Reason, or by
reason of the Participant’s Retirement, the date that is 18 months following the
date of such Termination of Employment, or (iii) if the Participant’s
Termination of Employment is for any reason not covered in clause (i) or (ii),
the date of such Termination of Employment. Notwithstanding the foregoing, the
Measurement Period shall automatically conclude on the fifth anniversary (or,
with respect to Section 3(a)(i), the fourth anniversary) of the Grant Date, if
it has not previously concluded.
“Retirement” shall mean the Participant’s resignation on or following the
Participant’s attainment of age 70.
“Termination of Employment” shall mean a termination of Participant’s employment
with the Company and its Subsidiaries, irrespective of whether Participant
continues to serve the Company and its Subsidiaries following such termination
in a non-employee capacity, including, without limitation, as a director or
consultant.


4

--------------------------------------------------------------------------------




“Trailing Minimum Stock Price” shall mean, with respect to any date, the lowest
Fair Market Value of a Share during the 20 consecutive trading day period
immediately preceding such date.
4.Expiration. The Options (to the extent not otherwise forfeited) shall
automatically terminate and shall become null and void, be unexercisable and be
of no further force and effect upon the earlier of:
(a)    the tenth anniversary of the Grant Date; and
(b)    the date of the Participant’s Termination of Employment, in the case of a
Termination of Employment by the Company with Cause.
5.Tax Withholding. The Company’s obligation to deliver the Shares upon exercise
of any Options or any certificates evidencing such Shares (or to make a
book-entry or other electronic notation indicating ownership of such Shares) is
subject to the condition precedent that the Participant either pay or provide
for the amount of any withholding obligations with respect to the exercise of
the Option in such manner as may be authorized by the Committee or as may
otherwise be permitted under Section 14(d) of the Plan. Notwithstanding anything
in the Plan to the contrary, the Participant shall have the right to satisfy any
tax withholding obligations (a) by paying cash equal to the amount of such tax
withholding or (b) if approved in advance by the Committee, by settling such
obligations with Common Stock, including Common Stock that is part of the Option
that gives rise to the withholding requirement, having a Fair Market Value on
the date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes.
6.Compliance with Legal Requirements. The grant and exercise of the Option and
any other obligations of the Company under this Agreement shall be subject to
all applicable federal and state laws, rules, and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Committee may postpone the issuance or delivery of the Shares, and may require
the Participant to make such representations and furnish such information, in
each case, as required by applicable laws, rules, and regulations.
7.Transferability. The Option may not be assigned, alienated, pledged, attached,
sold, or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution or pursuant to a transfer to the
Participant’s “family members” (as defined in General Instructions A.1(a)(5) to
Form S-8 under the Securities Act of 1933, as amended, and any successor
thereto), whether directly or indirectly or by means of a trust or partnership
or otherwise, and any purported assignment, alienation, pledge, attachment,
sale, transfer, or encumbrance not in accordance with this Agreement shall be
void and unenforceable against the Company, its Subsidiaries, and its
Affiliates; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.
The Option and any Shares received upon exercise thereof shall be subject to the
restrictions set forth in the Plan and this Agreement.
8.Adjustment. In the event of an event described in Section 3(d) of the Plan
occurring after the Grant Date, the adjustment provisions of Section 3(d) of the
Plan shall apply


5

--------------------------------------------------------------------------------




to the Option, including to authorize appropriate adjustments to the Stock Price
Hurdles set forth in Section 3(a) and the Share disposal restrictions set forth
in Section 9. Without limiting the foregoing, in the event of a Share Change
that is an extraordinary cash dividend, the Committee or Board shall, in its
sole discretion, adjust the Options either (a) by applying the adjustment
mechanism set forth in Treas. Regs. § 1.424-1(a) or (b) by equitably reducing
the Option Price to the extent permitted by applicable law and to the extent
such reduction does not result in adverse tax consequences to the Participant,
and, in either case, by reducing each applicable Stock Price Hurdle by the
amount of such extraordinary cash dividend.
9.Holding Period. Shares acquired upon exercise of the Option may not be
assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by the Participant (or any Affiliate or other permitted transferee
pursuant to Section 7) prior to the date that is six months following the
vesting of the tranche of the Option pursuant to which such Shares were
acquired. Additionally, the Participant shall not (and shall cause the
Participant’s Affiliates, or other permitted transferees pursuant to Section 7,
not to) sell, transfer, or otherwise dispose of more than 10,000 Shares acquired
upon exercise of the Option during any 30-day period. Notwithstanding the
foregoing, the restrictions set forth in this paragraph shall not apply to
Shares withheld to pay the Option Price, to Shares used to satisfy required tax
withholding obligations, or to Shares transferred pursuant to the laws of
descent and distribution, and shall cease to apply as of the Participant’s death
or Disability or upon a Change in Control.
10.Change in Control.
(a)    Inapplicability of the Plan Provisions. The provisions of
Sections 10(a)–10(d) of the Plan shall not apply to the Options.
(b)    Vesting. Upon the occurrence of a Change in Control, (i) any unvested
Options for which the applicable Stock Price Hurdle is less than or equal to the
Fair Market Value of a Share as of immediately prior to such Change in Control
shall become fully vested and exercisable (“Accelerated Options”) and (ii) any
unvested Options for which the applicable Stock Price Hurdle is greater than the
Fair Market Value of a Share as of immediately prior to such Change in Control
(“Unvested Options”) shall be treated as set forth in Section 10(c)(ii).
(c)    Settlement; Assumption. Upon the occurrence of a Change in Control,
(i) any Vested Options (including any Accelerated Options) shall be assumed or
settled as provided under Section 3(d) of the Plan, as determined by the Board
or the Committee, and (ii) Unvested Options shall be treated as follows: (A) if
Shares are converted to or otherwise purchased for cash in connection with such
Change in Control, then any Unvested Options shall be forfeited without
consideration as of the occurrence of such Change in Control; (B) if Shares are
converted to securities of the surviving entity (or parent thereof) in
connection with such Change in Control, then the Company shall use commercially
reasonable efforts to cause any Unvested Options to be substituted for or
assumed or continued by the surviving entity (or parent thereof) in the Change
in Control and the Stock Price Hurdles with respect to the Options to be
adjusted, in each case, in accordance with Section 3(d) of the Plan; and (C) if
Shares are converted to a mix of cash and securities of the surviving entity (or
parent thereof) in connection with such Change in Control, then (1) that
percentage of any Unvested Options that is equal to


6

--------------------------------------------------------------------------------




the percentage of consideration received in respect of each Share in cash in
such Change in Control shall be forfeited and (2) the Company shall use
commercially reasonable efforts to cause any remaining Unvested Options to be
substituted for or assumed or continued by the surviving entity (or parent
thereof) in the Change in Control and the Stock Price Hurdles with respect to
such Options to be adjusted, in each case, in accordance with Section 3(d) of
the Plan.
11.Clawback. The Options and any Shares acquired upon exercise of the Options
shall be subject to the terms of any Company recoupment, clawback, or similar
policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of the Options or any Shares acquired upon
exercise of the Options or other cash or property received with respect to the
Options (including any gain realized from a disposition of the Shares acquired
upon exercise of the Options). In addition, if the Participant incurs a
Termination of Employment by the Company with Cause, the Committee may in its
sole discretion require the Participant to forfeit any Shares previously
acquired by the Participant upon exercise of the Options, repay any gain
previously realized upon the disposition of any Shares acquired upon exercise of
the Options, or both.
12.Miscellaneous.
(a)    Waiver and Amendment. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(b)    Notices. All notices, demands, and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier
service, or personal delivery:
if to the Company, to:
Alico, Inc.
10070 Daniels Interstate Court, Suite 100
Fort Myers, Florida 33913
Facsimile: (239) 226-2004
Attention: Chairman, Compensation Committee
if to the Participant, to:
The address last on the records of the Company.
All such notices, demands, and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv) when receipt is mechanically acknowledged, if by facsimile.


7

--------------------------------------------------------------------------------




(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(d)    No Rights to Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant, or director of the Company or its Affiliates or
shall interfere with or restrict in any way the right of the Company or its
Affiliates to remove, terminate, or discharge the Participant at any time and
for any reason whatsoever.
(e)    Beneficiary. The Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, change or revoke such designation by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
the Participant’s death, and in no event shall it be effective as of a date
prior to such receipt. If no beneficiary designation is filed by the
Participant, the beneficiary shall be deemed to be his or her spouse or, if the
Participant is unmarried at the time of death, his or her estate.
(f)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and shall be
binding upon and inure to the benefit of the Participant and the Participant’s
beneficiaries, executors, administrators, heirs, and successors.
(g)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations,
and negotiations with respect thereto.
(h)    Bound by the Plan. By signing this Agreement, the Participant
acknowledges that he or she has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.
(i)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Florida without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Florida.
(j)    Headings. The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction of and shall not constitute a part of this Agreement.


8

--------------------------------------------------------------------------------




(k)    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.






9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
ALICO, INC.




By: _____________________________________
Name:
Title:






PARTICIPANT




_________________________________________







A-1

--------------------------------------------------------------------------------





EXHIBIT B
RELEASE OF CLAIMS
THIS RELEASE OF CLAIMS (this “Release”) is executed and delivered by Henry R.
Slack (the “Executive”) to Alico, Inc., a Florida corporation (together with its
successors, the “Company”).
In consideration of the agreement by the Company to provide the Executive with
the rights, payments and benefits under the Employment Agreement between the
Executive and the Company dated December 31, 2016 (the “Employment Agreement”),
the Executive hereby agrees as follows:
1.    Release and Covenant. The Executive, of his own free will, voluntarily and
unconditionally releases and forever discharges the Company, its subsidiaries,
parents, affiliates, their directors, officers, employees, agents, shareholders,
successors, and assigns (both individually and in their official capacities with
the Company) (the “Company Releasees”) from, any and all past or present causes
of action, suits, agreements, or other claims that the Executive, and his
dependents, relatives, heirs, executors, administrators, successors, and assigns
who are claiming through him, has or may hereafter have from the beginning of
time to the date hereof against the Company or the Company Releasees upon or by
reason of any matter, cause or thing whatsoever arising out of his employment by
the Company and the cessation of said employment or any claim for compensation,
and including, but not limited to, any alleged violation of the Civil Rights
Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Employee Retirement
Income Security Act of 1974, the Older Workers Benefit Protection Act of 1990,
the Americans with Disabilities Act of 1990, and any other federal, state or
local law, regulation or ordinance, or public policy, contract, or tort law
having any bearing whatsoever on the terms and conditions of employment or
termination of employment. Notwithstanding the foregoing, this Release shall
not, and is not intended to, waive or release any claim the Executive or any of
his heirs, relatives, dependents, executors, administrators, successors, or
assigns has (a) under any directors or officers insurance policy under which the
Executive is covered; (b) for payment of vested benefits under any employee
benefit or welfare plan of the Company or its affiliates in which the Executive
was a participant on the effective date of the termination of his employment by
the Company; (c) for indemnification under statutory corporate law, the Bylaws
and Articles of Incorporation of the Company or any of its subsidiaries, and the
Indemnification Agreement executed by the Executive and the Company; and (d) for
payment of the benefits, compensation, and reimbursable expenses set forth under
Section 11 of the Employment Agreement or under the Indemnification Agreement.
2.    Due Care. The Executive acknowledges that he has received a copy of this
Release prior to its execution and has been advised hereby of his opportunity to
review and consider this Release for 21 days prior to its execution. The
Executive further acknowledges that he has been advised hereby to consult with
an attorney prior to executing this Release. The Executive enters into this
Release having freely and knowingly elected, after due consideration, to execute
this Release and to fulfill the promises set forth herein. This Release shall be


B-1

--------------------------------------------------------------------------------




revocable by the Executive during the seven-day period following its execution,
and shall not become effective or enforceable until the expiration of such
seven-day period. In the event of such a revocation, the Executive shall not be
entitled to the consideration for this Release set forth above.
3.    Nonassignment of Claims; Proceedings. The Executive represents and
warrants that there has been no assignment or other transfer of any interest in
any claim that the Executive may have against the Company or any of the Company
Releasees. The Executive represents that he has not commenced or joined in any
claim, charge, action, or proceeding whatsoever against the Company or any of
the Company Releasees arising out of or relating to any of the matters set forth
in this Release. The Executive further agrees that he will not seek or be
entitled to any personal recovery in any claim, charge, action, or proceeding
whatsoever against the Company or any of the Company Releasees for any of the
matters set forth in this Release.
4.    No Reliance by Executive. The Executive acknowledges that, in his decision
to enter into this Release, he has not relied on any representations, promises,
or agreements of any kind, including oral statements by representatives of the
Company or any of the Company Releasees, except as set forth in this Release and
the Employment Agreement.
5.    Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.
6.    Communication of Safety Concerns. Notwithstanding any other provision of
this Release, the Executive remains free to report or otherwise communicate any
nuclear safety concern, any workplace safety concern, or any public safety
concern to the Nuclear Regulatory Commission, United States Department of Labor,
or any other appropriate federal or state governmental agency, and the Executive
remains free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation with respect to any claims and matters
not resolved and terminated pursuant to this Release. With respect to any claims
and matters resolved and terminated pursuant to this Release, the Executive is
free to participate in any federal or state administrative, judicial, or
legislative proceeding or investigation if subpoenaed. The Executive shall give
the Company, through its legal counsel, notice, including a copy of the
subpoena, within 24 hours of receipt thereof.
7.    Governing Law. This Release shall be interpreted, construed, and governed
according to the laws of the State of Florida, without reference to conflicts of
law principles thereof.
THIS RELEASE OF CLAIMS is executed by the Executive and delivered to the Company
on ____________________________.


_____________________________________
Henry R. Slack


B-2